
	

115 SRES 276 ATS: Designating September 2017 as “Pulmonary Fibrosis Awareness Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 276
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2017
			Mr. Coons (for himself, Mr. Crapo, Mr. Murphy, Ms. Klobuchar, and Mr. Hatch) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2017 as Pulmonary Fibrosis Awareness Month.
	
	
 Whereas pulmonary fibrosis is a debilitating and ultimately fatal lung condition that causes progressive scarring in the lungs and has no definitive cause;
 Whereas as many as 200,000 individuals in the United States are known to suffer from pulmonary fibrosis, the majority of whom are between the ages of 50 and 75;
 Whereas the average life expectancy from the diagnosis of the idiopathic form of pulmonary fibrosis is just 2.8 years, and as many as 80 percent of idiopathic pulmonary fibrosis patients die within 5 years of diagnosis;
 Whereas pulmonary fibrosis takes the lives of 40,000 or more individuals in the United States each year—approximately 1 individual every 13 minutes;
 Whereas many patients afflicted with pulmonary fibrosis are misdiagnosed for 1 year or longer after the patients are presenting with pulmonary fibrosis symptoms;
 Whereas, as of July 2017, there are no confirmed biomarkers for screening and testing for pulmonary fibrosis;
 Whereas a cure, treatment, or drug to halt the fibrotic process in pulmonary fibrosis does not yet exist;
 Whereas the symptoms of pulmonary fibrosis vary from person to person and include shortness of breath, a dry cough, fatigue, weight loss, and aching muscles and joints;
 Whereas volunteers, researchers, caregivers, and medical professionals are working to improve the quality of life for individuals with pulmonary fibrosis and for the families of those individuals; and
 Whereas developing more effective treatments for pulmonary fibrosis and providing access to quality care to individuals with pulmonary fibrosis requires increased research, education, and community support services: Now, therefore, be it
		
	
 That the Senate— (1)designates September 2017 as Pulmonary Fibrosis Awareness Month;
 (2)supports the goals and ideals of Pulmonary Fibrosis Awareness Month; (3)continues to support more robust and accelerated research to develop more effective treatments for pulmonary fibrosis and to ultimately find a cure for the disease;
 (4)recognizes the courage and contributions of individuals with pulmonary fibrosis who participate in vital clinical trials to advance the knowledge of the disease; and
 (5)commends the dedication of organizations, volunteers, researchers, and millions of individuals in the United States and abroad working to improve the quality of life for individuals with pulmonary fibrosis and the families of those individuals.
			
